DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 11/29/2021 was entered.
Amended claims 1-5, 8 and 11-26 ae pending in the present application.
Applicants elected previously without traverse of Group I, drawn to a composition for treating or preventing a herpes virus infection.  Applicant further elected the following species without traverse:  (a) an isolated nucleic acid encoding a Cas peptide; (b) an isolated guide nucleic acid; (c) Cas9 or a variant thereof; (d) a herpesvirus infection ; and e) HSV-1.  Examiner previously rejoined and examined altogether SEQ ID NO. 1 (ICP0 target sequence), SEQ ID NO: 7 (ICP4 target sequence), and SEQ ID NO: 8 (ICP27 target sequence). 
Claims 16-26 were withdrawn previously from further consideration because they are drawn to a non-elected invention.  Claim 4 was also withdrawn previously from further consideration because it is directed to a non-elected species.
Accordingly, amended claims 1-3, 5, 8 and 11-15 are examined on the merits herein with the above elected species.

Priority
The present application is a 371 of PCT/US16/13423, filed on 01/14/2016; which which claims benefit of the provisional application 62/103,354, filed on 01/14/2015; and the provisional application 62/238,288, filed on 10/07/2015.
the effective filing date 01/14/2015 of the present application.  There is no written support in any of the provisional applications 62/103,354 and 62/238,288 for targeting SEQ ID NO: 8 (see dependent claim 12).

Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn upon further consideration and in light of currently amended independent claims 1 and 13-14.
2.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was also withdrawn upon further consideration and in light of currently amended independent claims 1 and 13-14.
3.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Bloom et al (WO 2015/1533889) was also withdrawn in light of currently amended independent claims 1 and 13-14, particularly with the new limitation “ a nucleic acid vector encoding: (a) a Cas protein; and (b) multiple different guide RNA (gRNA) molecules each targeting a different target sequence, wherein the multiple gRNA molecules comprises a first gRNA molecule substantially complementary to a first target sequence within the ICP0 gene and a second gRNA molecule substantially complementary to a second target sequence within the ICP0 gene”.

Claim Objections
Claim 1 is objected to because of the phrase “comprising nucleic acid vector encoding” which lacks the article “a” between the terms “comprising” and “nucleic acid” in the above phrase.
Claim 13 is objected to because of the term “(a)” in the phrase “(a) a nucleic acid vector” because the rest of the claim does not recite any additional component other than a nucleic acid vector.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims  1-3, 5, 8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
Currently amended independent claims 1 and 13-14 recite the limitation "the ICP0 gene".  There is insufficient antecedent basis for this limitation in the claims.  Which particular “the ICP0 gene” does Applicant refer to?  The ICP0 gene in a test tube, in a vector or in a genome of a herpesvirus?  Moreover, please also note that a herpes virus can be a HSV-1, a HSV-2, an Epstein-Barr virus (EBV), a vaccinia zoster virus (VZV), or 
The term "substantially complementary" in independent claims 1 and 13-14 is a relative term which renders the claims indefinite.  The term "substantially complementary" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites the limitation "the nucleic acid sequence encoding the Cas protein".  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation in claim 5 and in independent claim 1 from which claim 5 is dependent upon, there is no recitation of any nucleic acid sequence encoding a Cas protein.  Once again, clarification is requested because the metes and bounds of the claim is not clearly determined.
Claim 11 recites the limitation "the herpesvirus".  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to this limitation in claim 11 and in independent claim 1 from which claim 11 is dependent upon, there is no recitation of any herpesvirus.  Once again, clarification is requested because the metes and bounds of the claim is not clearly determined.
In claim 12, it is unclear what is encompassed by the limitation “wherein the first target sequence comprises SEQ ID NO: 1 and the second target sequence comprise a second target sequence within the ICP0 gene”, but SEQ ID NO: 8 is a sequence in an ICP27 gene of a herpesvirus. Clarification is requested because the metes and bounds of the claim are not clearly determined. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because claim 12 recites the limitation “wherein the first target sequence comprises SEQ ID NO: 1 and the second target sequence comprise SEQ ID NO: 8”, but claim 1 from which claim 12 is dependent upon already recites “a first target sequence within the ICP0 gene” and “a second target sequence within the ICP0 gene”, and since SEQ ID NO: 8 is a sequence in an ICP27 gene of a herpesvirus, the scope of the claim 12 is outside the scope of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-2, 5, 8, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (WO 2015/153791 with an effective filing date of 04/01/2014) in view of Bloom et al (WO 2015/153889 with an effective filing date of 04/02/2014) and Cullen et al (US 2017/0049909 with an effective filing date of 02/18/2014).  This is a modified rejection necessitated by Applicant’s amendment.  
Maeder et al disclosed at least a CRISPR-Cas composition for treating herpes simplex virus type 2 (HSV-2) in a subject (e.g., infant, child, adult or young adult), comprising a nucleic acid comprises: (a) a sequence encoding one or multiple guide RNAs with each gRNA contains a targeting domain that is configured to provide a cleavage event (e.g., double strand break or a single strand break) sufficiently close to a target position in the UL19, UL30, UL48 or UL54 gene to allow alteration (e.g., alteration associated with NHEJ), and the targeting domains of gRNAs are configured such that a cleavage event is positioned independently for each of the gRNA molecules; and (b) a sequence encoding a Cas9 molecule (e.g., enzymatically active Cas9 or eaCas9 that components (a)-(b) are present on the same vector (e.g., AAV vector) or on different vectors (page 19, line 19 continues to line 25 on page 21).  Maeder et al stated explicitly “[w]hen multiple gRNAs are used to generate (1) two single stranded breaks in close proximity, (2) two double stranded breaks, e.g., flanking a HSV-2 target position (e.g., to remove a piece of DNA, e.g., to create a deletion mutation) or to create more than one indel in the gene, e.g., in a coding region, e.g., an early coding region, (3) one double stranded break and two paired nicks flanking a HSV-2 target position (e.g., to remove a piece of DNA, e.g., to insert a deletion) or (4) four single stranded breaks, two on each side of a position, that they are targeting the same HSV-2 target position.  It is further contemplated herein that multiple gRNAs may be used to target more than one HSV-2 target position in the same gene, e.g., one or more of UL19, UL30, UL48 and/or UL54 gene(s)” (page 7, line 29 continues to line 4 on page 8); and “A nucleic acid disclosed herein may comprise (a) a sequence that encodes a gRNA molecule comprising a targeting domain that is complementary with a target domain in the UL19, UL30, UL48 or UL54 gene as disclosed herein; (b) a sequence that encodes a Cas9 molecule; and further may comprise (c)(i) a sequence that encodes a second gRNA molecule described herein having a targeting domain that is complementary to a second target domain of the UL19, UL30, UL48 or UL54 gene, and optionally, (c)(ii) a sequence that encodes a third gRNA molecule described herein having a targeting domain that is complementary to a third target domain of the UL19, UL30, UL48 or UL54 gene; and Table 4C provides exemplary targeting domains for knocking out the UL54 gene, with the targeting domain of SEQ ID NO: 6852 (20-nucleotide target site length) that is 100% query match to the SEQ ID NO: 8 of the present application (Table 4C starting on page 271, particularly page 274; and attached sequence search).  Maeder et al also disclosed that Cas9 molecules of a variety of species can be used, as well as engineered or altered Cas9 molecules; and that a nucleic acid encoding a Cas9 molecule/polypeptide can be codon optimized (e.g., at least one non-common codon or less-common codon has been replaced by a common codon) for expression in a mammalian expression system (section titled “III. Cas9 Molecules” on page 706; pages 780-781).  Maeder et al also disclosed target cells in vivo or ex vivo that include an epithelial cell, a neuronal cell (e.g., trigeminal ganglion neuron, a sensory ganglion, a hippocampal neuron), an optic cell, a retinal cell and others (page 812, lines 12-32; page 828, lines 19-23).
Maeder et al did not disclose specifically a CRISPR-Cas composition comprising at least multiple encoded gRNAs targeting within an HSV-1/HSV-2 ICP0 (RL2/UL41) gene at different sites/positions. 
However, before the effective filing date of the present application, Bloom et al already disclosed compositions and two distinct approaches to treat at least  HSV-1 and a Type II CRISPR/Cas system such as the CRISPR-Cas9 system to bind and cleave specific DNA sequences (Brief Summary of the Invention; pages 8-10; page 10, line 35 continues to line 7 on page 11; first full paragraph on page 12; pages 13-18; Example 2 and Figures 6-10).  Bloom et al stated clearly and explicitly “In various embodiments, the target sequences can be viral genes (also referred to as “a target gene” or “target genes”) that are associated with transcriptional activation of latent viruses within a cell.  Non-limiting examples of such genes include ICP27, ICP0 and ICP4 for HSV-1 and HSV-2” (a sentence bridging pages 10-11).  Bloom et al also disclosed that a region of interest includes any region of cellular chromatin (e.g., a gene or a non-coding sequence within or adjacent to a gene), and that it can be present on a chromosome, an episome, an organellar genome or an infecting viral genome with a size as small as a single nucleotide pair and up to 2,000 nucleotide pairs in length (first full paragraph on page 12); and several HSV-1 ICP0 and ICP4 guide sequences were provided (middle of page 14)  Bloom et al stated “There are two distinct elements to the (CRISPR)/Cas system.  These are: (1) a guide RNA (gRNA) and (2) an endonuclease (e.g., a Cas nuclease such as Cas9).  The gRNA/Cas9 complex bade-pairs with a target sequence in episomal or genomic DNA.  Thus, Cas 9 is directed to bind and cleave specific DNA sequences using a short gRNA.  In certain embodiments, the guide sequences can bind to any desired nucleic acid sequence found in the genome of a virus causing latent infection” (last line on page 17 continues to line 4 on page 18); and “Type II CRISPR/Cas system can be delivered to target sites using guide RNA.  These guide RNA are referred to as “single-guide RNA” (gRNA) that contain the hairpin normally formed by the annealing of the crRNA and tracrRNA.  In certain embodiments, Cas protein may be a “functional derivative” of a naturally occurring Cas protein” (last 2 lines on page 13 continue to first paragraph on page 14).  Bloom et al also disclosed that the CRISPR/Cas system can be delivered in vivo or ex vivo in the form of plasmid vectors, retroviral vectors, lentiviral vectors, adenovirus vectors, adeno-associated vectors; and that the CRISPR/Cas system may be carried on the same vector or on different vectors (last paragraph on page 15).  Bloom et al also disclosed the above disclosed compositions in the form of pharmaceutical formulations containing pharmaceutically acceptable carriers (page 16, line 31 continues to line 2 on page 17); and contemplated sensory neurons from the periphery as target cells (last two paragraphs on page 18).  In an exemplification, Bloom et al demonstrated that CRISPR/Cas systems are effective against viral episomes utilizing the prototypic Streptococcus Pyogenes Cas9 (SPCas9) and Neisseria meningitides Cas9 (NMCas9) targeting viral DNA encoding the essential HSV-1 ICP0 protein and ICP4 protein in human 293 T cells (Example 2; Figures 6-10).  Bloom et al further stated “This episome elimination phenomenon is highly novel and very advantageous, and HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  The inhibitory effect of the observed fragmentation of circular viral DNA episomes is potentially further enhanced by the high likelihood of simultaneous mutagenesis of essential viral genes resulting from error prone dsDNA break repair.  Because a single Cas9 protein can bind to several specific DNA targets, depending on the presence of appropriate gRNAs, one could also potentially cleave the HSV-1 genome at two or more places simultaneously to generate lethal viral deletion mutants….As a result, sequences encoding a single Cas9 protein and one or more gRNA cassettes can be packaged into a viral vector, such as an Adeno associated virus (AAV) based vector or a vector  based on an attenuated HSV-1 derivative, and subsequently used to transduce cells in vivo leading to the cleavage of one or several specific viral DNA targets in these cells, depending on the identity on the guide RNAs co-expressed by the vector” (page 26, lines 18-33); and “To further minimize total RGN size for AAV packaging, we have optimized the NMCas9 nuclease and the gRNA expression cassettes by using small but effective promoters (Fig.8)” (page 27, lines 7-9).  Once again, please noting that Bloom et al taught clearly and explicitly that the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2”.
Additionally, Cullen et al also disclosed CRISPR/Cas9 compositions/pharmaceutical compositions (recombinant constructs, vectors and expression cassettes) for inactivation of viral replication or for treating viral infection, including inactivation and treating human DNA viruses such as herpes simplex viruses types I and II (HSV-1 and HSV-2), hepatitis B virus (HBV) and others (see at least Abstract; Summary; particularly paragraphs [0031]-[0039], [0042]-[0044], [0049]-[0051], [0076]-[0077], [0087]-[0090], and examples 3 and 5).  Cullen et al disclosed components of the CRISPR-Cas9 system comprising: (i) a polynucleotide encoding a Cas9 protein (e.g., Cas9 proteins from Streptococcus pyogenes, Neisseria meningitides and Staphylococus auresus), including a codon optimized polynucleotide encoding Sau Cas9 for good expression in eukaryotic cells such as human cells; (ii) one or more sgRNAs (each sgRNA contains a crRNA operatively linked to a tracRNA via an artificial loop sequence) encoded by a vector or construct which may also include the Cas9 polynucleotide (paragraphs [0032]-[0038] and [0089]).  Cullen et al further taught specifically to target HSV genomic molecules such as ICP0 and ICP4 using the Cas9/sgRNA combinations to mutationally inactivate these molecules in cells (e.g., trigeminal ganglion cells) in vitro, ex vivo and in vivo (paragraphs [0042]-[0043], [0077] and [0090]).  Cullen et al also disclosed schematically a structure of an AAV-based vector containing two Pol III-dependent promoters driving two sgRNAs and a Pol II-dependent promoter driving the expression of a Cas9 protein linked to a nuclear localization signal in Figure 16. 

    PNG
    media_image1.png
    788
    252
    media_image1.png
    Greyscale

Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Maeder et al by also preparing at least a CRISPR-Cas9 system comprising multiple encoded gRNAs targeting HSV-1/HSV-2 ICP0 (RL2/UL41) gene at different sites/positions to remove a piece of ICP0 DNA to create a deletion mutation, as well as multiple encoded gRNAs targeting HSV-1/HSV-2 UL54 (ICP27) gene at different sites/positions in the herpesvirus genome simultaneously to treat HSV-1/HSV-2 infections in a subject in need thereof, in light of the teachings of Bloom et al and Cullen et al as presented above.  
a Type II CRISPR/Cas system such as the CRISPR-Cas9 system to bind and cleave specific DNA sequences to treat HSV1 and HSV2 infections, with the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2.  Moreover, Bloom et al also taught that HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  Furthermore, Cullen et al also disclosed CRISPR/Cas9 compositions/pharmaceutical compositions for inactivation and treating HSV-1 and HSV-2 infections that target specifically for HSV genomic molecules such as ICP0 and ICP4.  Please noting that the primary Maeder reference already taught a CRISPR-Cas9 composition comprising multiple gRNAs that target more than one HSV-2 target position in the same gene (e.g., UL54 gene) to create a deletion mutation.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Maeder et al, Bloom et al and Cullen et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Maeder et al, Bloom et al and Cullen et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (WO 2015/153791) in view of Bloom et al (WO 2015/153889) and Cullen et al (US 2017/0049909) as applied to claims 1-2, 5, 8, 11 and 13-15 above, and further in view of Doudna et al (US 10,266,850).
The combined teachings of Maeder et al, Bloom et al and Cullen et al were presented above.  However, none of the cited references teaches specifically using an encoded Cas9 variant comprising at least the point mutation H982A relative to the wild-type Streptococcus pyogenes. 
Before the effective filing date of the present application, Doudna et al already taught CRISPR-Cas9 compositions for RNA-directed target DNA modification, including the use of the modified/mutant Cas9 polypeptide having the H982A mutation to target DNA in a site-specific manner (see at least the Abstract; particularly col. 48, lines 17-67; col. 55, lines 14-58).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Maeder et al, Bloom et al and Cullen et al by also using an encoded Cas9 variant comprising at least the point mutation H982A relative to the wild-type Streptococcus pyogenes to treat HSV-1/HSV-2 infections in a subject in need thereof, in light of the teachings of Doudna et al as presented above.  
An ordinary skilled artisan would have been motivated to further carry out the above modification because Doudna et al already taught CRISPR-Cas9 compositions for RNA-directed target DNA modification, including the use of the modified/mutant Cas9 polypeptide having the H982A mutation to target DNA in a site-specific manner (see at least the Abstract; particularly col. 48, lines 17-67; col. 55, lines 14-58).
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Maeder et al, Bloom et al, Cullen et al and Doudna et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Maeder et al, Bloom et al, Cullen et al and Doudna et al as set forth above is indistinguishable and encompassed by a composition of the present application.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maeder et al (WO 2015/153791) in view of Bloom et al (WO 2015/153889) and Cullen et al (US 2017/0049909) as applied to claims 1-2, 5, 8, 11 and 13-15 above, and further in view of Bentwich et al (US 7,795,419).
The combined teachings of Maeder et al, Bloom et al and Cullen et al were presented above.  However, none of the cited references teaches specifically that the target ICP0 sequence is SEQ ID NO: 1 (the 30-nucleotide sequence) along with the ICP 27/UL54 target sequence of SEQ ID NO: 8 already taught by Maeder et al.
Before the effective filing date of the present application, Bentwich et al already taught at least a method of treating a patient with a viral infection or a condition associated with a viral infection, including human herpes virus 1 and 2, by administering to the patient a nucleic acid, wherein a portion of the nucleic acid is substantially complementary to SEQ ID NO: 545,258, and the sequence of nucleotides 9-38 of SEQ ID NO: 545,258, is 100% querry match to SEQ ID NO: 1 of the present application (see at least the Abstract; particularly col. 3, lines 10-16; col. 20, lines 30-51; Example 2; and attached sequence search).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Maeder et al, Bloom et al and Cullen et al by also selecting the target ICP0 gene sequence corresponding to nucleotides 9-38 of SEQ ID NO: 546,262 to treat HSV-1/HSV-2 infection in a subject in need thereof, in light of the teachings of Bentwich et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Bentwich et al already taught at least a method of treating a patient with a viral infection or a condition associated with a viral infection, including human herpes virus 1 and 2, by administering to the patient a nucleic acid, wherein a portion of the nucleic acid is substantially complementary to SEQ ID NO: 545,258, and the sequence of nucleotides 9-38 of SEQ ID NO: 545,258 is 100% querry match to SEQ ID NO: 1 of the present application.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Maeder et al, Bloom et al, Cullen et al and Bentwich et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified composition resulting from the combined teachings of Maeder et al, Bloom et al, Cullen et al and Bentwich et al as set forth above is indistinguishable and encompassed by a composition of the present application. 
prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments related to the above 103 rejections in the Amendment dated 11/29/2021 (pages 10-12) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that neither Maeder, Bloom nor Cullen describe a vector encoding “multiple different gRNA molecules each targeting a different target sequence, wherein the multiple gRNA molecules comprise a first gRNA molecule substantially complementary to a first target sequence within the ICP0 gene and a second gRNA molecule substantially complementary to a second target sequence within the ICP0” as claimed; and that Maeder does not disclose targeting ICP0 among the greater than 18,000 RNA sequences disclosed nor any data for any of the disclosed sequences and/or targets.  Applicant also argued that neither Bloom nor Cullen resolve the deficiencies of Maeder because they do not describe a first gRNA molecule targeting a first target sequence within the ICP0 gene  and a second gRNA molecule targeting  a second target sequence within the ICP0 gene.  Applicant further argued that the Office has failed to establish that the combination of the cited references includes each and every claim element, and one of ordinary skill in the art would not have arrived at currently amended claims based on the combined references, all of which were published after the effective filing date of the disclosure.
First, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary targeting an HSV-1/HSV2 ICP0 gene at different sites to remove a piece of ICP0 DNA to create a deletion mutation.  It also appears that Applicant considered each of the cited references in total isolation one from the others, without taking into account of the totality of the combined teachings of all of the cited references, as well as the state of the prior art before the effective filing date of the present application.
Second, all of the cited references have a priority date before the effective filing date of 01/14/2015 (for all examined claims except for claim 12) of the present application.  For example, Maeder has an effective filing date of 04/01/2014, Bloom has an effective filing date of 04/02/2014, and Cullen has an effective filing date of 02/18/2014.  Therefore, they are proper prior art.  Additionally, there is no requirement whatsoever that Maeder has to provide experimental data, particularly in light of the state of the prior art on CRISPR-Cas9 system at least based on the teachings of Bloom, Cullen, Doudna, as well as Weiss et al (WO 2014/113493) and Bhatia et al (WO 2015/089465).  
Third, as already set forth in the above 103 rejection an ordinary skilled artisan would have been motivated to modify the teachings of Maeder et al by also preparing at least a CRISPR-Cas9 system comprising multiple encoded gRNAs targeting HSV-1/HSV-2 ICP0 (RL2/UL41) gene at different sites/positions to remove a piece of ICP0 DNA to create a deletion mutation, as well as multiple encoded gRNAs targeting HSV-1/HSV-2 UL54 (ICP27) gene at different sites/positions in the herpesvirus genome simultaneously to treat HSV-1/HSV-2 infections in a subject in need thereof because Bloom et al already disclosed at least a Type II CRISPR/Cas system such as the CRISPR- with the target sequences can be viral genes including ICP27, ICP0 and ICP4 for HSV-1 and HSV-2; and that HSV-1-specific gRNAs can be combined to target multiple viral genes simultaneously, thus enhancing the desired inhibitor effect.  Moreover, Cullen et al also disclosed CRISPR/Cas9 compositions/pharmaceutical compositions for inactivation and treating HSV-1 and HSV-2 infections that target specifically for HSV genomic molecules such as ICP0 and ICP4.  Please also noting that the primary Maeder reference already taught a CRISPR-Cas9 composition comprising multiple gRNAs that target more than one HSV-2 target position in the same gene (e.g., UL54 gene) to create a deletion mutation.
Fourth, the combination of Maeder et al, Bloom et al and Cullen et al does teach every limitation of the instant claims.  Please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.   Bhatia et al (WO 2015/089465) disclosed a method for treating viral infections which persist due to integration of a virus (e.g., hepatitis B virus and other viruses including HSV1/2) into a host’s genome and/or by maintenance of an episomal form (covalent closed circular DNA or cccDNA) by introducing into the host cell Cas9 (DNA or RNA; S. pyogenes or S. aureus Cas9) and guide RNA (DNA or RNA) in various forms such as liposomes, viral vectors, electroporation, nanoparticles, nanowires and exosomes to cleave and reduce the abundance of this episomal form of the virus in 
2.  Weiss et al (WO 2014/113493) already taught at least a Cas9-nucleic acid complex (e.g., Cas9, tracrRNA, gRNA/targeting RNA and scaRNA)/composition comprising an effective amount of vector(s) configured to express a Cas9-nucleic acid complex that targets the genome of and/or the viral transcript of both RNA and DNA viruses (e.g., HSV-1, HSV-2, varicella zoster virus, Epstein-Barr virus) to treat viral infections in a subject in need thereof (see at least the Abstract; Summary; particularly page 31, line 8 continues to line 19 on page 32; examples on pages 43-45; Figs. 1, 2-2d, Fig. 7 and 8-11).
3.    Choulika et al (US 2012/0171191) already disclosed at least a method for in vivo and ex vivo genome therapy for treatment of a Herpesviridae (e.g., HSV1 and/or  HSV2) infection, said method comprises introducing into infected cells of an individual meganuclease variants or an expression vector (e.g., AAV or plasmid vector) encoding the same meganulease variants which can effectively recognize and cleave different targets in the HSV episomal genome leading to the cleavage and elimination or inactivation of the copies of the virus genome that allow the virus to persist (See at least the Abstract; paragraphs 1-4, 24-28, 30, 36-37, 54-61, 112-130; examples 1-8).  Choulika et al also disclosed that target sequences can be chosen from one or more regions of the virus genome, such as in the coding sequence of a virus gene which is essential for HSV replication, viability, packaging or virulence (e.g., ICP4, ICP0/RL2, ICP27, ICP22 and/or ICP47) with Table 1 listing a0/ICP0/RL2 gene as an essential gene for HSV-1 replication in culture (paragraphs 24-28, 30 and 112-130; and Tables I-II),
Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/
Primary Examiner, Art Unit 1633                                                                                                                                                                                            


BCF76322 standard; RNA; 20 BP.
DE   HSV-2 UL54 gene specific gRNA targeting domain, SEQ: 6537.
WO2015153791-A1.

Maeder ML,  Friedland AE,  Welstead GG,  Bumcrot DA



  Query Match             100.0%;  Score 20;  DB 52;  Length 20;
  Best Local Similarity   75.0%;  
  Matches   15;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGAGTGTTCCTCGTCGGACG 20
              ||||:|::||:||:||||||
Db          1 GGAGUGUUCCUCGUCGGACG 20


Patent No. 7795419
SEQ ID NO 545258
LENGTH: 64
TYPE: RNA
ORGANISM: Human Herpes Virus 1



  Query Match             100.0%;  Score 30;  DB 14;  Length 64;
  Best Local Similarity   73.3%;  
  Matches   22;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCTGGGTGTTTCCCTGCGACCGAGACCTGC 30
              :|:|||:|:::|||:||||||||||||:||
Db          9 UCUGGGUGUUUCCCUGCGACCGAGACCUGC 38